Citation Nr: 0612128	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-40 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for low back strain, 
lumbar disc disease, status post discectomy at L5-S1, and 
right sided radiculopathy.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
November 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

By an April 2003 rating decision, the RO assigned a temporary 
total rating for low back strain; status post microdiscectomy 
at L5-S1, on the right, effective August 2, 2002 based on 
surgical and other treatment necessitating convalescence.  An 
evaluation of 20 percent was assigned from October 1, 2002.  

By the rating decision on appeal, in May 2003, the RO 
continued the 20 percent evaluation for low back strain with 
lumbar disc disease, status post discectomy at L5-S1.  By an 
October 2004 Decision Review Officer (DRO) decision, the RO 
assigned a 40 percent evaluation for low back strain with 
lumbar disc disease, status post microdiscectomy at L5-S1, on 
the right, effective October 1, 2002.  

By a July 2005 DRO decision, the RO assigned a separate 20 
percent evaluation for radiculopathy of the right lower 
extremity effective July 14, 2004.  The Board acknowledges 
the radiculopathy of the right lower extremity as a 
manifestation of the low back strain with lumbar disc 
disease, status post discectomy at L5-S1.  As such, the 
radiculopathy is part and parcel of the disability on appeal.  
As it is inextricably intertwined with the disability on 
appeal, the Board will also consider manifestations 
attributed to it, in assessing whether the appellant is 
entitled to an increased evaluation for the service-connected 
back disability, to include neurological symptoms in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect from September 23, 2002 to September 25, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2005).  
The characterization of the issue on appeal has been 
rephrased on the title page of the decision to reflect the 
pertinent diagnoses and the above considerations.  For 
judicial economy, the Board will hereinafter refer to the low 
back strain with lumbar disc disease, status post discectomy 
at L5-S1 and radiculopathy of the right lower extremity, as 
low back disability.  

In January 2005, the appellant accompanied by his wife 
appeared before a Hearing Officer at the local RO and 
delivered testimony under oath or affirmation concerning the 
appealed issue.  At the time, the appellant amended his 
appeal to seek entitlement to service connection for 
depression as secondary to the service-connected low back 
disability.  That claim has not been developed for appellate 
review.  As such, the issue is referred to the RO for 
appropriate action.  Suttman v. Brown, 5 Vet. App. 127, 132 
(1993); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(VA's duty to assist must extend liberal reading to include 
issues raised in all documents or oral testimony submitted 
prior to the Board decision).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  From October 1, 2002, orthopedic manifestations 
attributed to the low back disability include pain and 
muscle spasm, productive of an antalgic gait, decreased 
range of motion, flare-ups treated by lumbar epidural 
steroid injection (LESI), loss of lateral spine motion, as 
well as mild weakness, mild fatigability and increased pain 
on repetitive testing.  

3.  From October 1, 2002 (and prior to July 14, 2004), 
neurological manifestations attributed to the low back 
disability included subjective complaints of numbness, 
tingling, and pain down the leg; objective findings included 
diminished right ankle jerk and an intermittent positive 
straight leg raise. 

4.  From July 14, 2004, neurological manifestations 
attributed to the low back disability included flare-ups of 
radicular symptoms into the right leg and absent ankle jerk, 
paresthesias of the L5-S1 distribution in the popliteal 
region into the lower leg, below the knee, and into the 
right foot.  Electrophysiology studies of the lower 
extremities were consistent with chronic L3-S1 root lesions 
with a chronic superimposed peripheral sensory neuropathy. 

5.  From October 1, 2002, competent medical evidence fails 
to document an incapacitating episode having a total 
duration of at least 6 weeks with bed rest prescribed by a 
physician and treatment by a physician. 

6.  From October 1, 2002, it is more favorable to the 
appellant to rate the low back disability by combining 
separate ratings for its orthopedic and neurological 
manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 40 
percent for orthopedic manifestations of the service-
connected low back disability, lumbar disc disease, status 
post discectomy at L5-S1 with radiculopathy, from October 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002 to September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(as in effect from September 26, 2003).

2.  The criteria for a separate 10 percent evaluation for 
neurological manifestations of the service connected low back 
strain, lumbar disc disease, status post discectomy at L5-S1 
with radiculopathy of the right lower extremity, from October 
1, 2002 to July 13, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.3, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (as in effect from September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 
(2005).

3.  The criteria for a separate evaluation in excess of 20 
percent for neurological manifestations of the service-
connected low back strain, lumbar disc disease, status post 
discectomy at L5-S1 with radiculopathy of the right lower 
extremity, from July 14, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (as in effect from September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

A VA letter issued in April 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised that he could 
obtain information for each health provider and send the 
information to VA, or that VA could obtain the treatment 
information.  A subsequent VA letter dated in July 2005 
apprised the appellant that if the evidence is not in your 
possession you must give us enough information about the 
evidence so that VA can request it from the person or agency 
that has it.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2005).  

He was not provided with notice of the type of evidence 
necessary to establish a specific disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993 (where the Board 
addresses a question that has not been addressed by the RO, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
the specific rating criteria were provided in a Statement of 
the Case and Supplemental Statement of the Case issued to the 
appellant and his representative.  Also, timely disagreement 
is provided as to any effective date assigned as a result of 
the Board's decision herein, the veteran may be provided 
notice as to effective dates at that time.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In the present case, as VCAA notice 
was issued prior to initial adjudication of the claim, there 
is compliance with Pelegrini II.

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains reports of post service treatment and 
examinations, VA and private.  The Board has perused the 
medical records and the appellant's statements for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any available outstanding 
evidence with respect to the appellant's claim.  The 
appellant has been afforded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  

II.  Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2005) (the evaluation of the same disability under 
various diagnoses is to be avoided).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  The appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2005).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005). 

As noted in the introduction, the appellant is service-
connected for a low back disability.  Currently, a 40 percent 
evaluation is in effect for low back strain with lumbar disc 
disease, status post discectomy at L5-S1, and a 20 percent 
evaluation is in effect from July 14, 2004 for radiculopathy 
in the right lower extremity.  38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5237, 8520 (2005).  The combined rating is 
40 percent from October 1, 2002, and 50 percent from July 14, 
2004.  38 C.F.R. § 4.25 (2005).  


Testimonial evidence.

In January 2005, the appellant accompanied by his wife 
appeared before a Hearing Officer at the local RO and 
delivered testimony under oath or affirmation regarding the 
issue on appeal.  His testimony revealed that he complained 
of incapacitating episodes.  He indicated he had had one 
major incapacitating episode in the past 12 months.  (T. at 
2.)  He reported he had been "laid up" from July to 
September 2004.  Id.  He rated his pain at 8 to 10/10.  Id.  
He medicated with Darvocet, percocet, and Flexeril.  Id.  In 
the worse case, he used OxyContin.  Id.  He medicated at 
least twice a week at night.  Id.  He had a high tolerance to 
pain.  (T. at 4.)  He was under treatment for two 
degenerative discs, L4-L5 with L4 being herniated.  (T. at 
3.)  His physicians were waiting to fuse the disc when it 
worsened.  Id.  He had night pain that awakened him.  Id.  He 
was employed as a state highway patrol officer for a little 
over 5 years as a Trooper.  (T. at 4, 6.)  In that time, he 
had had two incapacitating episodes.  (T. at 6.)  He was off 
for back surgery and the recent period out of work.  Id.  His 
employer had expressed concern about his ability to perform 
his job since the second episode.  (T. at 4.)  He worked 8-
hour shifts.  (T. at 4.)  He had to break every hour.  Id.  
He had to stop twice on the way to the hearing because of his 
back.  (T. at 5.)  He wore a back brace when doing chores 
around the house.  (T. at 7.)  He relied on friends for major 
household jobs, i.e., to help finish painting the house and 
to perform small household repairs.  (T. at 5.)  He had 
radiculopathy on the right side.  (T. at 7.)  His leg does 
not give out and he was able to walk. Id.   

His wife testified that she did the lawn work and a lot of 
running because he could not do it.  Her testimony also 
revealed that his physicians have told him that the only 
thing that could be done now was to fuse the back.  They also 
told him to wait until the pain was to the point he could not 
take it anymore.  She added that it was likely that he would 
have to retire from the state patrol given that the belt and 
vest added 40 pounds to him and that it came right across L4-
L5.  

Medical evidence.

The appellant reported on a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, that he had received chiropractic services 
from ECC, P.C. for the period from May 2002 until July 2002.  
The RO did not receive a response from ECC, P.C. after two 
requests for medical record evidence.  

A July 2002 letter from Dr. RRS at M-ANC, P.C. shows that 
over the years, the appellant had had intermittent 
chiropractic treatment.  He would get quite a bit of relief 
of the back pain.  In approximately April 2002, the appellant 
had severe pain in his right lumbar region and buttocks after 
lifting his lawn mower.  The pain was so severe he could 
hardly get out of bed.  Three weeks prior to the July 2002 
office visit, he started having pain down the posterior 
aspect of the thigh and back of the knee to the calf.  He 
reported experiencing occasional numbness and tingling 
sensation in his foot that was primarily exacerbated by 
sitting.  He did not medicate.  Objective findings on 
examination included moderate percussion tenderness in the 
lumbar region.  Anterior flexion was restricted to about 30 
degrees because of complaints of pain in the back and the 
right lower extremity.  Extension, lateral rotation and 
lateral flexion otherwise were well tolerated.  He had a 
mildly antalgic gait with a tendency to favor the right lower 
extremity.  No lower extremity motor weakness was noted.  His 
muscle tone was normal.  His knee jerks were symmetric.  He 
had an absent ankle jerk on the right and 2+ on the left.  He 
had a positive straight leg raise test at about 20 degrees on 
the right side.  Hip rotation caused only mild lower back 
discomfort.  The physician noted that the history and 
findings were consistent with S1 radiculopathy.  The MRI 
study showed a herniated disc at L5 - S1 on the right side.  
The physician opined that the disc was most likely ruptured 
with an extruded fragment migrating inferiorly.  The 
appellant was scheduled for a microdiscectomy.  

The report of the July 2002 MRI showed a large herniated disc 
fragment at L5-S1 with significant impingement upon the right 
S1 nerve root.  The report of an August 2002 X-ray of the 
spine showed cartilage and bone from L5-S1 with degenerative 
changes.  Computed tomography of the spine showed a large 
herniated disc with an extruded fragment migrating 
inferiorly.  He underwent a microdiscectomy of L5-S1 on the 
right side in August 2002 at GS Hospital.  

The report of an April 2003 VA examination shows complaints 
of loss of strength, pain, and limitation of motion.  He 
avoided sports and could lift only very lightly.  He could 
not run or perform sit-ups for the voluntary physical 
training program.  He medicated with Motrin about once a week 
because he was worried about the side effects of opiate 
analgesics.  He limited yard work.  On objective examination, 
there was an 8 cm. well-healed surgical incision on the 
lumbar area.  The spine was straight.  There was no spinous 
or paraspinous tenderness or muscle spasm.  Straight leg 
raising was negative.  His gait was antalgic.  He moved on 
and off the examination table with some difficulty and very 
carefully.  He had obvious discomfort when bending over to 
put on his shoes and socks.  Range of motion of the 
dorsolumbar spine was limited.  Forward flexion was stopped 
at 45 degrees with pain.  Extension was 8 degrees.  Left 
lateral flexion was 18 degrees.  Right lateral flexion was 14 
degrees.  Right and left rotation was to 20 degrees with 
discomfort.  His muscle tone, strength and bulk in the lower 
extremities appeared normal.  Sensation was grossly intact in 
the lower extremities.  The diagnosis was lumbar disc 
disease, status post discectomy at L5 - S1.  The physician 
noted that this was a continuation of, and, the same back 
problem that arose in service.  

Collectively, reports of private examination and physical 
therapy dated in July 2004 show that the appellant sustained 
a significant worsening of back pain after pulling a scale 
out at work on June 30, 2004.  He awakened on July 6, 2004, 
with severe right lower extremity pain in the buttock and 
posterior thigh.  The pain had not improved on medications.  
He also complained of pain that radiated into his left side, 
which was different than the usual right-sided pain.  
Multiple private evaluations show some to constant pain that 
was more evident on the right side and continued down to his 
knee.  The pain was worse in the morning.  Straight leg 
raises were both negative and positive without complaints of 
buttock or hip pain.  He had tenderness, spasm in the right 
lower back, and some limited range of motion, particularly 
due to muscle spasm in the right lower back.  He had 
tenderness over L4-L5 region and sacroiliac joint, worse on 
the left.  The reflexes were normal at the knees and at the 
left ankle, but the reflexes appeared to be diminished at the 
right ankle.  He manifested normal circulation, motor control 
and sensation to the distal extremities. 

In brief, a July 14, 2004 private treatment record of Dr. 
R.K.R. shows that the straight leg raise was positive at 
about 50 degrees on the right.  The appellant had pain in the 
sciatic notch on the right.  The assessment was probably 
recurrent herniated disc if not a new herniated disc to the 
right of the lumbosacral spine area.  

In summary, on the morning of July 15, 2004, the appellant 
was unable to stand up.  Straight leg raise on either side 
seemed to cause a lot of tightness through the low back and 
with the right side causing some pain that shot down into the 
outer foot.  A repeat MRI showed a recurrent small disc 
herniation at L5-S1 surrounded by epidural fibrosis.  The 
impression was low back pain with a history of L4-L5, right 
hemilaminectomy.  The appellant underwent a lumbar epidural 
steroid injection (LESI) on July 20, 2004 at G.S. Hospital.  
The report of an August 2004 private physical therapy 
examination showed the appellant did not report any right 
lower extremity symptoms.  

In relevant part, an August 2004 report of medical history 
and examination performed by Dr. P. shows that about two 
weeks after right L5 - S1 microlumbar discectomy, the 
appellant had a recurrence of some of his pain.  He has lived 
with it.  He had an epidural, which helped minimally.  He 
medicated with a Duragesic patch, percocet and Flexeril.  He 
had no bowel and bladder problems and had no left leg 
symptoms.  Objective findings relative to the back included 
normal strength, muscle bulk and tone in his upper and lower 
extremities, bilaterally.  He was areflexic at the knee jerk 
and ankle jerk on the right side.  Straight leg raise was 
negative bilaterally.  The impression was right S1 
radiculitis.  

Private treatment records from L.O.C. Spine Center (LOCSC), 
dated in September 2004 and October 2004, show low back pain 
of six weeks duration and that the appellant had not been 
able to work at all since the June 2004 injury.  Left lower 
extremity numbness and tingling resolved with LESI in July 
2004.  The aggravating factors included bending forward, 
sitting, standing, and walking.  The relieving factors 
included lying down.  He had previous chiropractic 
manipulation without relief.  An epidural block gave complete 
relief of the leg symptoms.  He received fair relief with 
percocet.  Duragesic was not effective.  He reported no 
relief from physical therapy.  Objectively, the thoracic 
spine was normal to visual inspection and palpation.  Range 
of motion was normal.  Active range of motion of the spine 
showed flexion full and asymptomatic to 75 degrees, extension 
full and asymptomatic to 25 degrees, and right and left 
lateral flexion full and asymptomatic to 25 degrees.  The 
neuromuscular examination was normal.  The lumbar spine was 
normal to palpation without muscle spasms, tenderness or step 
offs.  He had full and symmetrical muscle strength, tone and 
size throughout the upper and lower extremities.  The sensory 
examination for light touch was intact and symmetrical in the 
lower extremities.  The posterior tibial pulses were normal 
(+2).  The dorsalis pedis pulses were normal (2+).  Straight 
leg raise was negative.  There were no pathologic responses.  

The bones and muscles of the right hip and thigh joint were 
normal in September 2004.  The bones and muscles of the knee 
and lower leg joints were normal in September 2004.  In 
October 2004, the back pain was equal on both sides.  He was 
100 percent improved since his last visit.  The hip and thigh 
of the right lower extremity manifested 30 degrees of flexion 
contraction in the hamstrings on passive range of motion.  
The hip and thigh of the left lower extremity manifested 30 
degrees of flexion contraction in the hamstring on active 
range of motion.  The assessment was degenerative disc 
disease of the lumbar spine, stable or improved and 
symptomatic degenerative disc disease L4 - L5, L5 - S1 with 
low back pain; and low back pain, stable or improved.  

An undated letter written by Dr. D.N. from LOCSC to Dr. 
R.K.R., shows that the appellant was evaluated in September 
2004, that he was still in the acute phase of the injury, and 
that he might still have time for further clinical 
improvement.  The physician reported that if the appellant 
should fail to improve after a period of three to four 
months, then additional consideration would be given for 
further diagnostic studies.  The private physician noted 
"with respect to work duties, I do not think he can return 
to normal State Patrol duties at present.  I do think within 
two weeks he would be able to return back to office duties.  
I will reassess him for full duties when I see him at the 
next visit."  An October 2004 entry shows that the appellant 
was no longer taking any pain medications or muscle 
relaxants, and that he had no future scheduled appointments.  
Follow-up was to be scheduled as needed.  

A letter from the Nebraska State Patrol dated in November 
2004 shows that according to the state personnel office, the 
appellant was on injury leave from July 8, 2004 through 
September 17, 2004.  

The report of the November 2004 VA spine examination revealed 
that the appellant's C-file and electronic medical records 
were reviewed.  The examiner noted that the appellant was 
essentially at near bed rest conditions at the beginning of 
July 2004.  He had lost well over 60 days of work secondary 
to being essentially bed ridden from his herniated disc and 
exacerbation of his low back problem.  His pain was located 
in the low back with radiation to the right leg with a sharp 
burning pain at the baseline of 4/10 with flare-ups.  He 
rated the flare-ups in severity as 9/10 to 10/10 on a pain 
scale of 1-10.  The frequency of the flare-ups varied in that 
he was essentially down for approximately eight weeks.  He 
had had recurrences in the last two to three months of at 
least one or two [times] per month where the pain was 10/10.  
Precipitating events were essentially physical activity 
including walking, sitting, bending, lifting or pulling.  He 
essentially avoided most of those activities.  A flare was 
alleviated by ice and medications.  When he did have a flare-
up, he was essentially incapacitated and bedridden.  He had 
much difficulty performing essentially any activities during 
the time of a flare and exacerbation.  The duration could 
last 12-48 hours until he was well enough to participate in 
activities again.  He described numbness and tingling to the 
right leg down to the toes.  He had no bowel or bladder 
complaints.  He did not use a cane, walker, or brace of any 
sort at that time.  He denied being unsteady.  He could get 
pain that took him down, but denied specifically falling.  He 
medicated with anti-inflammatories and Oxycodone.  He denied 
any significant side effects other than the difficulty of 
getting off the medications after being on them for nearly 
two to three months. 

The back problem had affected his usual occupation.  He was 
attempting to return to full time work.  However, he was on 
light duty for three weeks.  

Objective clinical findings in November 2004 included a mild 
tenderness to palpation of the low back area into the right 
buttock area.  Forward flexion was to approximately 35 
degrees.  He could get to 40 degrees, but experienced pain 
essentially from a completely normal position throughout to 
40 degrees of forward flexion.  Repeated forward flexion 
caused some weakness and increase in pain.  He was able to 
extend the back to 12 degrees.  He experienced pain 
throughout that.  Repeated extension even within that range 
of motion caused increased pain and weakness.  He also had 
some mild fatigability with forward flexion and extension 
with DeLuca.  Left lateral flexion to 20 degrees caused pain 
and pulling on the right low back.  The right was essentially 
to 20 degrees, which exacerbated some pain on the right.  He 
was able to rotate 50 degrees to the left and right, 
bilaterally, where he had pulling and discomfort.  Repeated 
lateral flexion caused some mild increase in pain and very 
mild fatigue, but no mild weakness and no significant 
instability.  He had +2/4 deep tendon reflexes to the patella 
and Achilles bilaterally.  He had full sensation to the lower 
extremities.  His muscle tone and strength was normal to the 
lower extremities bilaterally without impairment.  He had a 
slight disturbance in his gait presumably favoring the back.  
He had some difficulty getting up and down and off the 
examination table and did so with hesitancy and slight 
grimacing.  Straight leg raises to 35 degrees on the left 
caused pulling of the hamstring.  A 30 degree straight leg 
raise on the right induced radiculopathy into the posterior 
aspect of the right leg and into the mid lower leg.  The 
impression was lumbar disc disease status post discectomy at 
L5 - S1 with radiculopathy into the right lower extremity.  

A June 2005 VA peripheral nerves examination shows that the 
flare-ups experienced by the appellant, specifically 
regarding the radicular symptoms, had a constant baseline in 
the right lower extremity that the appellant rated 3-4/10.  
However, at least twice a month, many times up to weekly, he 
experienced flare-ups that he rated 9-10/10 in severity.  The 
flare-ups when they occurred could last for 3-4 days.  The 
flare-ups were characterized by increased pain, including 
paresthesias that affected the area in the L5 - S1 
distribution in the popliteal region into the lower leg, 
below the knee and into the right foot.  Again, the specific 
nerves involved included those of L5 - S1.  

Objective findings in June 2005 included a very mild weakness 
in the lower extremities, particularly dorsiflexion and 
plantar flexion of the right foot that the examiner rated a 
4/5 as compared to 5/5 on the left.  There was a very mild 4 
to 5/5 strength with flexion-extension across the right knee 
joint as compared to 5/5 strength testing across the left 
knee joint.  He had a very mild decrease in sensation 
perception, with sharp-dull, as well as light touch testing 
with monofilament 5.07 and a 2-point discrimination of the 
right lower extremity.  Again, a decreased level of sensation 
perception in the right lower extremity, very consistently 
within the L5 - S1 distribution of the right lower extremity 
with full sensation throughout the left lower extremity by 
comparison.  There appeared to be more loss of light touch 
sensation in the L5 distribution relative to the S1 
distribution.  Straight leg raise on the left lower extremity 
was negative for radiculopathy.  Straight leg raise did 
reproduce the symptomatology of the flare-ups into the right 
lower extremity, and the straight-leg raise was positive at 
approximately 30 degrees of straight leg raising.  Deep 
tendon reflexes to the patella tendon were +2/4 bilaterally, 
and Achilles tendon deep tendon reflexes were +1-2 
bilaterally.  Clinical testing including muscle strength 
testing as well as straight leg testing demonstrated a 
clinical diagnosis consistent with radiculopathy in the right 
lower extremity of the L5 - S1 distribution.  It was the 
examiner's opinion based on his clinical estimation and 
clinical findings that the appellant did indeed have a right 
lower extremity radiculopathy.  He added that it was as least 
as likely as not that the appellant's degenerative disc 
disease had progressed to the point where a disk herniation 
did result ultimately leading to his current symptomatology.  
An addendum to the report shows that the electrophysiology 
studies of the lower extremities were consistent with chronic 
L3 - S1 root lesions with a chronic superimposed peripheral 
sensory neuropathy.  

The Supplemental Statement of the Case issued in July 15, 
2005 informed the appellant that VA would reevaluate his 
claim if he had evidence from one of his private caregivers 
that confirmed the length of time that he was prescribed bed 
rest following the July 2004 exacerbation.  By VA letter 
dated September 29, 2005, the RO informed the appellant that 
his appeal had been certified to the Board.  As of this 
decision date, no new evidence has been associated with the 
claims folder.  

Analysis

The schedular criteria for disabilities of the spine have 
undergone revisions twice during the pendency of this appeal.  
The first amendment, affecting Diagnostic code 5293 
(intervertebral disc syndrome), was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

Prior to September 26, 2003.

As revised, effective from September 23, 2002 to September 
25, 2003, Diagnostic Code 5293 provides that intervertebral 
disc syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" were defined as "orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so."  

Generally, the evidence for the period prior to September 26, 
2003 does not establish incapacitating episodes, as defined 
by Note 1 to Diagnostic Code 5293, having a total duration of 
at least 6 weeks during the previous 12-month period to 
warrant a 60 percent evaluation.  Indeed, there is no 
evidence of bed rest prescribed by a physician other than 
that evidence showing the appellant underwent surgery with a 
period of convalescence, from August 2, 2002 to September 30, 
2002.  Therefore, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, while applicable, cannot serve as a basis for an 
increased rating due to incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurological manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  

Note (2) to the new version of Diagnostic Code 5293 provides 
that when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 

The Board will first analyze the chronic orthopedic 
manifestations of the appellant's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  The report of the April 2003 
VA examination shows that range of motion of the dorsolumbar 
spine was limited.  He had obvious discomfort when bending 
over to put on his shoes and socks.  His range of motion was 
moderately decreased and affected by pain.  The examination 
revealed no postural defects and the spine was straight.  
Nevertheless, he manifested an antalgic gait.  The examiner 
did not report complaints of fatigability or incoordination 
during the examination.  The appellant, however, reported 
that driving and walking exacerbated his back disability.  

Having considered the above findings together with the 
objective evidence of pain on motion, the Board concludes 
that a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  The consideration of pain is appropriate and 
conforms to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, 
his pain has not been shown to result in additional 
functional impairment so as to warrant a rating in excess of 
that amount.  Indeed, the appellant's gait was antalgic, but 
the evidence of record for this period does not demonstrate 
fatigability or incoordination on the April 2003 VA 
examination.  He did not use crutches, braces, or canes.  

The Board has considered whether any alternate Diagnostic 
Code allows for a rating in excess of 20 percent for the 
orthopedic manifestations of the appellant's low back strain 
with lumbar disc disease, status post discectomy at L5-S1.  
In this regard, Diagnostic Code 5295 affords a 40 percent 
rating where the evidence shows severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Indeed, the VA examination in April 2003 
showed that the appellant had forward flexion to 45 degrees 
stopped by pain, loss of lateral motion, and an antalgic 
gait.  Despite no evidence of spinous or paraspinous 
tenderness or muscle spasm, the other clinical findings 
indicative of limitation of motion (i.e., obvious discomfort 
on movement with overall decrease in range of motion of the 
lumbar spine) more nearly approximate a 40 percent evaluation 
under Diagnostic Code 5295.  Moreover, no alternate Code 
sections afford a rating in excess of that amount.  Indeed, 
as the medical evidence does not demonstrate functional 
impairment comparable to vertebral fracture, Diagnostic Code 
5285 does not apply.  Likewise, as the medical evidence does 
not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
limitation due to pain, Diagnostic Codes 5286 and 5289 are 
not for application.  

The Board will now determine an appropriate rating for the 
neurological manifestations of the service-connected low back 
strain, lumbar disc disease, status post discectomy at L5-S1 
with radiculopathy of the right lower extremity.  In the 
present case, the objective neurological findings relate to 
the lower extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.  

As previously noted, VA examination in April 2003 revealed a 
negative straight leg raise and absent ankle reflexes 
bilaterally.  Although the appellant had reported losing 
feeling in the right leg, sensation was grossly intact in the 
lower extremities.  His muscle tone, strength and bulk in the 
lower extremities appeared normal.  No other pathologic 
reflexes were noted.  Moreover, the one examination for this 
period reveals, by appellant's report, that the August 2002 
disc surgery got rid of the numbness in the right leg.  

The Board finds that the medical evidence detailed above 
warrants a finding of no more than mild neurological 
manifestations of the appellant's service-connected low back 
strain with lumbar disc disease, status post discectomy at 
L5-S1 and radiculopathy of the right lower extremity.  The 
evidence does not support a finding of moderate neurological 
deficit based on the intermittent nature of the radicular 
symptoms.  Indeed, the April 2003 VA examination reflected 
that his muscle tone and strength in the lower extremities 
appeared normal without evidence of decreased sensation.  

As the medical evidence does not specifically state which 
nerves were affected by the appellant's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In the present case, a 10 percent rating for "mild" 
neurological disability is afforded under Diagnostic Codes 
8520, 8521, 8524, and 8526.  All remaining potentially 
relevant Code sections provide only noncompensable 
evaluations for "mild" disability.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, or 8526 for the neurological manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurological manifestations of the appellant's 
low back disability.  It has been determined that the 
appellant is entitled to a 40 percent rating under Diagnostic 
Code 5295 for his orthopedic manifestations, and a separate 
10 percent evaluation under Diagnostic Codes 8520, 8521, 
8524, or 8526 for the neurological manifestations.  Those 
separate orthopedic manifestation and neurological 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25.  In the present case, the appellant is not service-
connected for any other condition.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the appellant's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability), an 
evaluation of 50 percent is derived.  This combined rating is 
higher than the 40 percent evaluation currently in effect for 
this period.  The appellant is not prejudiced by the 
assignment of separate evaluations for the orthopedic and 
neurological aspects of his low back strain with lumbar disc 
disease, status post discectomy at L5-S1 with radiculopathy 
of the right lower extremity.  Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Separate ratings awarded pursuant to the revised version of 
Diagnostic Code 5293 in effect from September 23, 2002, 
through September 25, 2003 may also afford him a better 
chance of establishing an increase in the future.  There is 
no basis for separate evaluations in excess of those amounts.  

The Board has considered whether the appellant was entitled 
to a separate rating for the surgical scar.  However, there 
is no evidence demonstrating that the scar is responsible for 
any additional disability.  Simply, it has not been shown to 
be tender, painful, or to limit spinal motion.  38 C.F.R. 
§§ 4.14, 4.118.  Thus, a separate evaluation on that basis is 
not available.

From September 26, 2003.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2005).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 for lumbosacral strain; Diagnostic Code 5242 for 
degenerative arthritis of the spine; and Diagnostic Code 5243 
for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated based on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  The 
criteria for rating diseases and injuries of the spine apply 
with or without symptoms such as pain (whether or not the 
pain radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

While competent clinical evidence of record for the period in 
question reports incapacitating episodes of intervertebral 
disc syndrome, there is no evidence showing that the 
incapacitating episodes required bed rest prescribed by a 
physician and treatment by a physician for a total duration 
of at least 6 weeks during the past twelve months.  Private 
treatment records show that the appellant was unable to get 
out of bed on several occasions due to pain on flare-ups.  
However, there is no indication that subsequent to those 
entries the appellant was instructed to remain in bed by a 
physician.  Moreover, private medical evidence dated in July 
2004 shows physical therapy (six sessions in three weeks for 
low back pain), a steroid injection to the spine, and a 1-
week hospitalization for inpatient pain management.  The 
Board stresses that while Dr. D.N. noted that the appellant 
was still in the acute phase of the exacerbation in September 
2004 and not able to return to his "normal" state trooper 
functions, the appellant returned to work as a state trooper 
in September 2004.  Thereafter, in November 2004, by the 
appellant's account, flare-ups occurred 1 to 2 times per 
month lasting 12 to 48 hours.  Although he later reported 
being bedridden or incapacitated by flare-ups on VA 
examination in June 2005, he did not report having been 
hospitalized for or restricted to bed rest by a physician 
since the July 2004 exacerbation.  He only reported losing 
approximately 2 days of work.  As the evidence does not show 
that the 60 lossed days of work have been attributed to bed 
rest and treatment prescribed by a physician, there is no 
basis to award a 60 percent evaluation under Diagnostic Code 
5293 for incapacitating episodes.  

Note (1) for purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a (from September 26, 2003).  
In June 2005, the appellant was given an opportunity to 
submit additional evidence in support of this aspect of the 
claim.  The Board emphasizes that the appellant did not 
submit any additional medical evidence showing incapacitation 
of at least 6 weeks.  As such, in the absence of evidence 
demonstrating incapacitating episodes having a total duration 
of at least 6 weeks during a past 12 month period, an 
evaluation in excess of 40 percent is not warranted.  

Similarly, the competent clinical evidence of record is 
against a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Again, the appellant enters the rating period with a 
separate 40 percent rating for the orthopedic manifestations 
of the low back strain with lumbar disc disease, status post 
discectomy at L5-S1 and radiculopathy of the right lower 
extremity.  In order to qualify for the next-higher 50 
percent evaluation under the general rating formula for 
diseases and injuries of the spine, the evidence must show 
unfavorable ankylosis of the entire thoracolumbar spine.  
Here, private medical records demonstrate significant 
worsening of the back pain after a pulling injury at work.  
On examination in July 2004, there was tenderness and spasm 
in the right lower back with limited range of motion.  VA 
spine examination in November 2004 revealed mild tenderness 
to palpation of the low back area into the right buttock area 
with marked decrease in forward flexion (35 degrees) and 
extension (12 degrees) with pain and subsequently some 
weakness and increase in pain on repetition.  He was able to 
extend the back to 12 degrees.  Forward flexion and extension 
with DeLuca testing caused some mild fatigability.  He also 
manifested decreased right and left lateral flexion with pain 
in the right low back.  Notwithstanding the slight 
disturbance in his gait, private medical evidence dated in 
October 2004 shows the appellant was able to walk a couple of 
miles a day.  If all the evidence is in relative equipoise, 
the benefit of the doubt should be resolved in the 
appellant's favor, and the claim should be granted.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Thus, having considered 
the additional limitation of motion due to factors such as 
pain, weakness and flare-ups, the appellant's disability 
picture is more nearly consistent with the range of motion 
criteria for the 40 percent evaluation under the general 
rating formula effective September 26, 2003 for forward 
flexion of the thoracolumbar spine 30 degrees or less.  
Moreover, as there is no showing of unfavorable ankylosis of 
the entire thoracolumbar spine, an evaluation in excess of 40 
percent under the law as presently in effect is precluded.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the separate 10 percent 
rating assigned beginning October 1, 2002 for neurologic 
manifestations, is increased to 20 percent effective July 14, 
2004 for persistent radicular symptomatology.  The increased 
evaluation is supported by a July 2004 private medical record 
that indicates tenderness and spasm in the right lower back, 
areflexic at the knee jerk and the ankle jerk on the right 
side with left lower extremity numbness and tingling resolved 
with a lumbar epidural steroid injection (LESI).  The 
aggravating factors for flare-ups included bending forward, 
sitting, standing, and walking.  The relieving factors 
included lying down.  The report of the November 2004 VA 
spine examination together with the June 2005 VA peripheral 
nerves examination shows increased flare-ups, weakness, 
positive straight leg raises inducing radiculopathy into the 
posterior aspect of the right leg and into the mid lower leg, 
a very mild decrease in sensation perception and light touch 
testing (with more loss of light touch sensation in the L5 
distribution relative to the S1 distribution), and a mild 
decrease in strength testing of the right lower extremity (4-
5/5) compared to the left lower extremity (5/5).  
Electrophysiology studies of the lower extremities were 
consistent for chronic L3-S1 root lesions with a chronic 
superimposed peripheral sensory neuropathy.  At this 
juncture, the Board observes that the popliteal nerve was 
isolated on the June 2005 physical examination.  However, 
electrophysiology studies completed in June 2005 potentially 
raise consideration of other nerves affected by the L3-S1 
nerve root lesions.  As the nerves were not distinguished or 
productive of additional disability, the Board will consider 
the neurological disability to be moderately disabling so as 
to warrant a 20 percent evaluation and no more.  Based on the 
foregoing discussion, there is no indication from a review of 
the evidence that the appellant's symptomatology is 
indicative of severe impairment or complete paralysis of the 
nerves in the lower extremity to warrant a 30 percent 
evaluation under Diagnostic Codes 8520, 8521, 8524, or 8526 
for the neurological manifestations of the disability.  

Thus, from September 26, 2003, the appellant continues to be 
entitled to a separate 40 percent evaluation for the 
orthopedic manifestations, 10 percent for neurologic 
manifestations through July 13, 2004, and 20 percent for the 
neurologic manifestations of the low back strain with lumbar 
disc disease, status post discectomy at L5-S1 and 
radiculopathy of the right lower extremity from July 14, 
2004.  There is no basis for separate evaluations in excess 
of those amounts.  

III.  Extraschedular Consideration

Finally, the Board has also considered whether an increased 
evaluation is warranted for the appellant's low back strain, 
lumbar disc disease, status post discectomy at L5-S1 with 
radiculopathy of the right lower extremity on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In 
effect, the appellant has contended that his low back 
disability interferes with his employment.  He reported 
trouble driving for greater than an hour without stopping to 
get out and change positions, stretch, and walk around.  Even 
considering the appellant's contentions that he stops hourly 
to stretch his back, this adjustment by itself is not 
evidence of a disability picture that is unusual and 
exceptional in nature.  The appellant's spouse testified that 
he would probably have to retire from the state patrol 
because of the added weight of his gun belt and vest which 
rested across the L4-L5 region.  (T. at 4.)  No competent 
medical evidence has been presented to support this 
conclusion.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
neither the appellant nor his spouse has claimed to have 
medical expertise, the lay conclusion can not be the basis 
for an award of an extraschedular rating.  Moreover, the 
evidence shows that the appellant returned to work in 
September 2004 and that he had lost, at most, 2 days from 
work when evaluated by VA in June 2005.  

The Board also acknowledges that the appellant has modified 
his lifestyle to meet his activities of daily living to 
include purchasing a vehicle with automatic transmission, and 
purchasing a riding lawn mower and a snow blower to assist 
him in completing activities of daily living so as to reduce 
the likelihood of a flare-up.  However, having further 
considered evidence showing no more than two documented 
exacerbations of low back strain with symptoms compatible 
with intervertebral disc syndrome during the appeal period, 
there is no indication that the condition has required 
frequent hospitalization, or that the low back disability 
markedly interferes with employment so as to render 
impractical the application of schedular standards (i.e., 
beyond that already contemplated in the currently assigned 
combined 50 percent evaluation).  Indeed, there is no 
evidence in this case of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  Accordingly, the Board finds 
that an extraschedular evaluation is not warranted.  38 
C.F.R. § 3.321(b)(1) (2005).  


ORDER

Entitlement to a separate evaluation in excess of 40 percent 
for orthopedic manifestations of low back strain, lumbar disc 
disease, status post discectomy at L5-S1 with radiculopathy 
of the right lower extremity, from October 1, 2002, is 
denied. 

Entitlement to a separate 10 percent evaluation for 
neurological manifestations of low back strain, lumbar disc 
disease, status post discectomy at L5-S1 with radiculopathy 
of the right lower extremity, from October 1, 2002 through 
July 13, 2004, is granted, subject to the applicable laws 
governing the award of monetary benefits.

Entitlement to a separate evaluation in excess of 20 percent 
for neurological manifestations of the low back strain, 
lumbar disc disease, status post discectomy at L5-S1 with 
radiculopathy of the right lower extremity, from July 14, 
2004, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


